Exhibit Contacts: Media Relations Media/Investor Relations Bobbie Collins Brian Beades 212-810-8155 212-810-5596 Bobbie.Collins@blackrock.com Brian.Beades@blackrock.com BLACKROCK AGREES TO ACQUIRE BARCLAYS GLOBAL INVESTORS, INCLUDING ITS MARKET-LEADING iSHARES BUSINESS Brings together two market leaders to create the preeminent investment management firm, BlackRock Global Investors (“BlackRock”) Unique ability to combine active, quantitative and index strategies to develop investment solutions for institutional clients worldwide Market-leading ETF platform, iShares, and BlackRock’s global mutual funds together create unmatched ability to tailor portfolios for retail investors Industry-leading risk management and advisory platform, BlackRock Solutions®, to benefit from broader risk and analytical capabilities Combined firm to be fully integrated and fully independent, with employees, clients and products spanning the globe Barclays
